STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  September 17, 2015
              Plaintiff-Appellee,

v                                                                 No. 321575
                                                                  Oakland Circuit Court
TRE DEVON JOHNSON,                                                LC No. 2013-247979-FC

              Defendant-Appellant.


Before: TALBOT, P.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

       A jury convicted defendant of first-degree murder, supported by the alternative theories
of premeditated murder and felony murder, MCL 750.316(1)(a) and (1)(b), possession of a
firearm during the commission of a felony (felony-firearm), MCL 750.227b, and unlawfully
driving away an automobile (UDAA), MCL 750.413. The trial court sentenced defendant to life
imprisonment for the murder conviction, to be served consecutive to concurrent prison terms of
two years for the felony-firearm conviction and 213 days for the UDAA conviction. Defendant
appeals as of right. We affirm.

                                               I

       Defendant was convicted of fatally shooting 24-year-old Leonard Graham on September
15, 2013, in Southfield, Michigan. On September 14, Graham drove his white Chevrolet Impala
to defendant’s apartment, where he, defendant, and two female friends celebrated Graham’s
birthday by watching a boxing match. In the early morning hours of September 15, Graham’s
two female friends left, leaving defendant and a sleeping Graham in the apartment. Graham’s
whereabouts were thereafter unknown for several days until his body was found in a wooded
area near defendant’s apartment. Graham died from a single gunshot to the back of his head.

       Before Graham’s body was found, defendant told Graham’s father that he had not seen
Graham since Graham was picked up by one of Graham’s relatives. In the meantime, defendant
had been driving Graham’s Impala, and had told his girlfriend and the mother of his child, Paris
Wilson, that the vehicle belonged to him. When Graham’s father went to defendant’s apartment
and confronted defendant, he observed baby items in the car and it appeared as though defendant
and Wilson were “moving into the car.” Defendant had also covered or replaced a sticker on
Graham’s Impala, gave Wilson a spare key to the car, and talked about having the color of the
car changed. Wilson was not concerned that the car belonged to Graham because, at some time
                                              -1-
before September 14, defendant said that the person for whom he was house-sitting was going to
give him a white Impala so he could get to work. However, Wilson subsequently testified that
defendant did not have a job.

        After obtaining a warrant, the police executed a search at defendant’s apartment shortly
after midnight on Friday, September 20. In the living room, the police observed what appeared
to be drops of blood underneath a sofa on the carpet. By the time the police completed their
search, Graham’s body had been found outside the residence. The case was turned over to the
Southfield Police.

        Before Graham’s body was found, defendant’s father had taken defendant to the Wixom
police station on September 19, at approximately 6:00 p.m., where defendant was interviewed by
Wixom Detective Michael Desrosiers. During this initial interview, which lasted approximately
one hour and 20 minutes, defendant was not in custody. Defendant denied knowing Graham’s
whereabouts. Defendant stated that Graham and two girls came to his apartment to watch a
boxing match. Graham and the girls drank and smoked marijuana, but defendant did not. At one
point, the alcohol caused Graham to vomit, but Graham cleaned it up. Graham lied down on a
couch and, after the boxing match concluded, the two girls left. The next morning, Graham
drove defendant to his parents’ Detroit house and dropped him off. Defendant went to church
that morning and did not see Graham again until Tuesday. On Tuesday, Graham came to the
apartment, the two played video games, and ultimately Graham asked defendant if he had a
shotgun because he needed to take care of a few things. Defendant responded that the one in the
apartment was broken. Graham left, leaving his car keys behind. Defendant claimed that
Tuesday was the last time he saw or talked to Graham.

        Subsequently, defendant voluntarily went to the Oakland County Sheriff’s Office, where
he was interviewed by Deputy Christopher Lanfear at approximately midnight; defendant was
not in custody at the time. Initially, defendant’s statement was consistent with what he told
Detective Desrosiers, but the deputy advised defendant that he did not quite believe his story.
Defendant then stated that, on Tuesday, he heard a gunshot as Graham and another man, whom
he did not know, were leaving the apartment. When he looked out the window, he observed the
unknown man drag Graham’s body, put it in a car, and drive away. In response, Deputy Lanfear
told defendant that the story did not make sense, that he should tell the truth, and that, if he did
something in self-defense, he should explain his position. Defendant then stated that there was a
struggle between him and Graham in the living room, and he shot Graham one time in the head,
at close range, with a .357 pistol. Defendant ultimately wrapped Graham’s body in bedding and
put it outside in some bushes. Following the interview with Deputy Lanfear, defendant remained
at the Sheriff’s Department until the Southfield Police arrived.

        Southfield Police Detectives William Smarsty and Wojaciechowski interviewed
defendant on September 20, at approximately 3:30 a.m. By the time of the interview, Graham’s
body had been found in the woods and blood had been found in defendant’s apartment.
Detective Smarsty testified that he read defendant his constitutional rights, and defendant stated
that he understood, waived his rights, and agreed to speak with the detectives. Defendant was in
custody at this time. Defendant again stated that Graham went to his house to watch a pay-per-
view fight on television and there were a couple of girls there also. Graham drank and smoked
marijuana, and eventually threw up in the kitchen from drinking too many shots. After the girls

                                                -2-
left, Graham repeatedly messed with him, and defendant told Graham to turn down the radio
because he wanted to sleep to prepare for church. Defendant and Graham engaged in a pushing
match, fell onto the couch, and were face-to-face as Graham held him around the neck;
defendant could not breathe. After the detectives told defendant that the scenario was impossible
and demonstrated that Graham’s arms would have had to have been across the back of
defendant’s neck, not around the front of it, defendant stated, “That’s how it was.”

         Defendant further stated that he was lying on top of Graham, face-to-face, and, with his
left arm, he reached underneath the couch’s arm rest to retrieve his gun and fired one shot to the
back of Graham’s head; the gun was very close to Graham’s head. Afterward, defendant picked
up Graham’s feet and put them on the couch. Because he was scared, defendant took Graham’s
car keys and cell phone and left the apartment. Defendant stated that, after unloading the gun, he
took it to his parents’ house on Burgess1; he also stated that there was a box of ammunition under
a bed. Defendant explained how he cleaned up the couch with household cleaners. On Sunday
night, defendant wrapped Graham’s body in bedding and dragged him into the woods.
Defendant admitted that he put a sticker on Graham’s car to try to disguise it. Later, defendant
claimed that he put the sticker on the car before watching the fight to play a joke on Graham.

         Detective Smarsty testified that he went to the Burgess house and recovered the gun and
a box of ammunition under the bed. Michigan State Police Sergeant Shawn Kolonic, who
testified at trial as an expert in the area of firearms and tool marks, examined the recovered .357
Magnum Ruger revolver, as well as the fired bullet jacket fragment, fired bullet core, and
metallic fragment removed from Graham’s skull. He determined that the bullet jacket fragment
came from the .357 revolver.

        Cheryl Loewe, the Oakland County Deputy Medical Examiner, performed the autopsy on
September 20, and was qualified at trial as an expert in forensic pathology. Lowe explained that
Graham had one gunshot entrance wound on the back of his head, and there was no evidence of
close range firing. After being shot, Graham would have died within seconds. Graham had no
bruises or injuries on his body, was wrapped in bedding, and was not wearing shoes.2

        Detective Smarsty testified that at approximately 5:30 p.m., he spoke with defendant
again after learning from the medical examiner that the gunshot had to have been fired from at
least two feet away, as opposed to close range. Defendant had been in the holding cell at the
Southfield Jail, with access to a bed, bathroom, food, and water. Detective Smarsty testified that
during the follow-up interview, defendant initially stayed with his last version until the detectives
explained the medical examiner’s findings, i.e., that the gunshot could not have been taken at
close range because there was no stippling or gun residue on Graham’s skull. Defendant then
stated that Graham had choked him face-to-face for close to 10 seconds before they both went


1
 Detective Smarsty noted that defendant stated that he had discarded the cartridge case, but it
was later found in a closet in the apartment.
2
 Lowe testified that there was no alcohol in Graham’s system at the time of his death, but there
was marijuana.


                                                -3-
and sat on the couch. Graham tripped him again, and they messed around some more before
Graham sat on the couch and defendant sat on the love seat—a separate couch. Defendant then
got up, grabbed the gun underneath the armrest of the couch, took a few steps back, pointed the
gun at Graham’s head, and took one shot. Defendant stated that Graham did not see him take the
gun out. Defendant claimed that Graham had pushed him, tripped him, and choked him.
Defendant stated that he did not have any injuries, specifically no bleeding or bruising. While
initially stating that “Graham “shouldn’t have choked [him],” defendant eventually
acknowledged that he had gone too far.

        Detective Smarsty explained that given the lack of injuries to defendant, they had a
specialist take photographs of defendant’s body to show that there were no injuries and trauma
evidence from an altercation or incident. The detective also testified that based on the booking
information, defendant is six-feet tall and weighed 150 pounds. Based on the medical examiner
report, Graham was 6’2” and weighed 136 pounds. During the interview, defendant described
himself as “little,” noting that Graham was more muscular than him. Defendant told Detective
Smarsty that he made some calls on Graham’s phone, but never texted on it. However,
Graham’s father and friend had received text messages from Graham’s phone on Sunday and
Monday. On Monday, September 16, defendant sold Graham’s phone to a Metro PCS on Eight
Mile Road in Detroit and received $200. Graham’s phone was never recovered.

        Defendant was charged with open murder, felony-firearm, and UDAA. Before trial,
defendant filed a motion to suppress his statements. He argued that his statements were the
product of confusion and duress, and were not given voluntarily. An evidentiary hearing was
held pursuant to People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).
Defendant did not testify at the hearing. The interrogating officers, Deputy Lanfear and
Detective Smarsty, were the only witnesses, and the videotaped recordings of defendant’s
interviews were admitted. The parties stipulated that defendant appeared voluntarily at the
Wixom Police Department with his father on September 19, 2013, and defendant’s father was
present at the building when defendant took a polygraph examination. The parties also stipulated
that, after defendant agreed to take the polygraph, Detective Desrosiers drove defendant to the
polygraph location, the Oakland County Sheriff’s Department; defendant was seated in the front
seat and Detective Allen was seated in the back.

        Deputy Lanfear, a polygraph examiner, testified that he conducted a polygraph
examination with defendant on September 20, at approximately 12:26 a.m., about a missing
person. The entire process, including hooking defendant up to the machine, usually takes 2½
hours. Defendant was not in custody and had agreed to take the polygraph examination. When
defendant first came in, the deputy asked defendant if he needed to use the bathroom or if he
needed any food or water, and defendant replied that he did not. Deputy Lanfear advised
defendant of his rights using a standard advice of rights form, which defendant signed. He read
the form to defendant word by word, asked defendant three questions, and defendant answered
all three questions affirmatively. Deputy Lanfear questioned defendant about the missing
person, and defendant knew the specific questions that he would be asked before the test.
Consistent with his training, the deputy repeated the questions three times, which took 45
minutes. At 2:00 a.m., the deputy advised defendant that he did not pass the polygraph, and the
brief post-test interview began, wherein defendant had the opportunity to explain why he thought
he failed.

                                              -4-
         Deputy Lanfear explained that at the conclusion of the polygraph, he had told defendant
that he did not believe his story and then defendant gave a different story. The entire process in
defendant’s case took less than two hours, and they were done before 2:30 a.m. Wixom
Detectives Allen and Desrosiers observed Deputy Lanfear’s interview of defendant on a closed
circuit television, but no Southfield Police officers were present.

        Detective Smarsty testified that he and Detective Wojaciechowski went to the Oakland
County Sheriff’s Department to interview defendant about his involvement in a homicide. They
were called in after it was revealed that the shooting occurred in Southfield. They interviewed
defendant at 3:24 a.m. on September 20, and the interview lasted until 5:30 a.m. When
Detective Smarsty arrived, he already knew that defendant had agreed to take a polygraph
examination and had made some admissions about his involvement in Graham’s death. He also
was aware that the search of defendant’s apartment had been completed, and that Graham’s body
had been found with single gunshot wound to the back of the head. Defendant was in custody at
that point, but not yet in handcuffs. The detectives took defendant to an interview room and read
defendant his Miranda rights; defendant signed the form at 3:24 a.m. The interview was
recorded. The detective asked defendant if he was under the influence of drugs or alcohol.
Consistent with defendant’s denial, the detective also observed that defendant did not appear to
be under the influence of anything. Defendant stated that he graduated from high school, could
read and write, and was taking criminal justice classes at a community college.

        Detective Smarsty asked defendant to give his account of what happened, and defendant
explained that he and Graham had struggled before he shot him. The detective did not believe
defendant’s story because it did not make sense from a physical standpoint. Although the
recording is time-stamped, he believed that the entire interview was less than two hours.
Following the interview, defendant was placed under arrest and transported to the Southfield
Police Department’s “holding facility, a jail.” While housed in the jail, defendant would have
had the opportunity to use the bathroom, drink, and eat, and was provided with a place to sit and
lie down. Once they arrived at the jail, the detective transferred defendant to the custody of the
patrol officer and had no further contact with him until 5:30 p.m.

        Detective Smarsty explained that he later received information from the medical
examiner that led him to interview defendant a second time. Specifically, he was informed that
the distance of the gunshot did not match defendant’s explanation of what happened.
Defendant’s second interview with the Southfield detectives occurred at 5:26 p.m. in an
interview room and was also recorded. Detective Smarsty advised defendant that he was still
under his Miranda rights read earlier that day, and defendant said he understood and agreed to
speak with them. Defendant did not appear to be tired, hungry, or thirsty. Before they began the
interview, the detective asked defendant if he wanted something to eat or drink and defendant
stated that he was fine. After the detectives explained that his explanation of shooting was
inconsistent with the medical examiner’s report, defendant altered his account of what happened.
The interview lasted approximately one hour, and defendant was escorted back to the jail.
Defendant was advised that he could not make any phone calls at that time.

       Following the testimony and arguments, the trial court took the case under advisement to
review the evidence, and issued its ruling on the first day of trial. After referring to its review of
the DVDs of the interviews and the testimony of the witnesses, the trial court stated:

                                                 -5-
               In observing the interviews, this Court did not see that the officers in any
       way badgered the defendant, they didn’t attempt to lead him in any way. The
       defendant was coherent, he didn’t appear to be under the influence of any
       medication or other drugs. The defendant is a high school graduate and he also
       indicated that he was taking classes at Henry Ford Community College. The
       defendant appeared to understand what was being asked of him and what was said
       to him.

               Based upon my observations of both the DVDs and the testimony that’s
       been—that was heard by this Court, it appears to this Court that the defendant did
       voluntarily waive his rights based upon the totality of the circumstances, and that
       nothing that I heard or that I saw indicated that his confession was either coerced
       or that he did not understand what was going on.

Accordingly, the trial court denied defendant’s motion to suppress.

        The prosecution theorized at trial that Graham’s death was premeditated and deliberate,
and that defendant killed Graham to steal his Impala. The prosecution requested that the jury be
instructed on felony-murder, which the trial court granted. Before deliberations, the parties
discussed the jury instructions and, after a brief recess, court reconvened and the following
exchange occurred regarding those instructions:

               Defense counsel: We are ready to proceed, Judge. We’ve got the jury
       instructions all together. Mr. Hall showed them to me, I have no objections the
       way they’re assembled, and everything that is included there I believe is correct.

               The court: All right. If you’re in agreement that they’re all acceptable I’ll
       bring the jury in and charge the jury at this time.

               Defense counsel: Thank you. [Emphasis added.]

       Subsequently, the trial court instructed the jury as follows regarding self-defense:

              A person can use deadly force in self-defense only where it is necessary to
       do so. If the defendant could have safely retreated but did not do so, you may
       consider that fact in deciding whether the defendant honestly and reasonably
       believed he needed to use deadly force in self-defense.

              However, a person is never required to retreat if attacked in his own
       home, nor if the person reasonably believes that an attacker is about to use a
       deadly weapon, nor if the person is subject to a sudden, fierce and violent attack.
       [Emphasis added.]

       After the trial court completed its final instructions and before the jury was dismissed for
deliberations, it asked the parties whether they “have any issues with the instructions.” After
speaking with the judge, defense counsel stated that he was “satisfied.” The jury convicted
defendant of first-degree murder and the trial court sentenced defendant as noted above.


                                                -6-
                                                  II

        Defendant first contends that the trial court erred in denying his motion to suppress his
police statements and allowing the statements to be admitted at trial because his confession and
waiver of Miranda rights was involuntary. We disagree.

        Statements of an accused made during a custodial interrogation are inadmissible unless
the accused voluntarily, knowingly, and intelligently waives his or her Fifth Amendment rights.
Miranda v Arizona, 384 US 436, 444; 86 S Ct 1602; 16 L Ed 2d 694 (1966); People v Abraham,
234 Mich App 640, 644; 599 NW2d 736 (1999). Whether an accused’s statement was knowing,
intelligent, and voluntary is a question of law that a court evaluates under the totality of the
circumstances. Abraham, 234 Mich App at 644-645. Although the entire record is reviewed de
novo, deference is given to the trial court’s findings, and the trial court’s findings of fact will not
be disturbed unless they are clearly erroneous. Id. at 644. “The trial court’s factual findings are
clearly erroneous if, after review of the record, this Court is left with a definite and firm
conviction that a mistake has been made.” People v Givans, 227 Mich App 113, 119; 575 NW2d
84 (1997). “The state has the burden of proving by a preponderance of the evidence that there
was a valid waiver of the suspect’s rights.” Abraham, 234 Mich App at 645.

        Coercive police activity is a necessary predicate to a finding that a confession is not
voluntary. Colorado v Connelly, 479 US 157, 164; 107 S Ct 515; 93 L Ed 2d 473 (1986). “The
test of voluntariness is whether, considering the totality of all the surrounding circumstances, the
confession is the product of an essentially free and unconstrained choice by its maker, or whether
the accused’s will has been overborne and his capacity for self-determination critically
impaired.” Givans, 227 Mich App at 121.

               In determining whether a statement is voluntary, the trial court should
       consider, among other things, the following factors: the age of the accused; his
       lack of education or his intelligence level; the extent of his previous experience
       with the police; the repeated and prolonged nature of the questioning; the length
       of the detention of the accused before he gave the statement in question; the lack
       of any advice to the accused of his constitutional rights; whether there was an
       unnecessary delay in bringing him before a magistrate before he gave the
       confession; whether the accused was injured, intoxicated or drugged, or in ill
       health when he gave the statement; whether the accused was deprived of food,
       sleep, or medical attention; whether the accused was physically abused; and
       whether the suspect was threatened with abuse. [People v Cipriano, 431 Mich
       315, 334; 429 NW2d 781 (1988) (citation omitted).]

No single factor is conclusive. Id.; People v Fike, 228 Mich App 178, 182; 577 NW2d 903
(1998). “Unnecessary delay is one factor to consider in reaching this conclusion, the focus being
not just on the length of delay, but rather on what occurred during the delay and its effect on the
accused.” Cipriano, 431 Mich at 334-335.

        Defendant argues that his statements were coerced and involuntary because (1) he was
interrogated numerous times for several hours, resulting in a total interrogation time of
approximately nine hours; (2) he was held “completely cut off from his family and anyone else

                                                 -7-
for 24 hours”; (3) he was deprived of sleep; (4) he may not have been provided food; (5) the
officers repeatedly told defendant they did not believe him, increasing the pressure to confess;
and (6) he was young and inexperienced, having never have been convicted of a crime. After
reviewing the record, we conclude that the trial court did not err in denying defendant’s motion
to suppress his statements because the statements were voluntarily made.

        As an initial matter, defendant misrepresents the circumstances of the repeated interviews
that occurred during his 24-hour “detention.” Accompanied by his father, defendant voluntarily
went to the Wixom Police Department on September 19, 2013, at approximately 6:00 p.m. He
was not in custody and, as the trial court aptly observed, “he was free to leave at any time he
chose to do so.” After this initial interview, defendant agreed to take a polygraph examination,
which necessitated travel to the Oakland County Sheriff’s Department. The polygraph
examination interview—the second interview—occurred at 12:26 a.m.; the preparation and
actual questioning lasted less than two hours. Defendant was advised of his Miranda rights
before he was questioned, indicated that he understood those rights, and signed a written waiver.
The evidence established that defendant declined the interviewing deputy’s offers of water and
food, and to use the bathroom. After defendant failed the polygraph examination and it was
disclosed that Graham was shot in Southfield, Southfield police detectives were summoned to
further interview him. Southfield police detectives arrived and began interviewing defendant at
approximately 3:20 a.m. He was again advised of his Miranda rights, indicated that he
understood those rights, and signed a written waiver. The interview lasted approximately two
hours, upon which defendant was transported to the Southfield jail, where a bed, water, food, and
bathrooms were available. The Southfield detectives had no further contact with defendant until
they interviewed him at 5:30 p.m. after receiving new information; this final interview lasted less
than one hour. The evidence indicated that, before beginning this last interview, defendant
declined the detectives’ offer of sustenance.

        Given this record, the totality of the circumstances indicate that defendant was not
coerced through prolonged questioning or detention, but that defendant attempted to falsely deny
involvement in the crime, and voluntarily submitted to a polygraph examination as a means of
lending credibility to his exculpations. When confronted with suggestions that his performance
was unconvincing and with newly discovered evidence, he altered his account, ultimately opting
to confess his involvement, despite full knowledge of his constitutional rights. There is no
evidence that defendant was threatened, abused, or promised anything in exchange for his
statements. Nor is there evidence that the police deliberately isolated defendant from his family
for the purpose of coercing a confession or that defendant ever requested the opportunity to
speak with his family. Even if he had, the police would not have been required to grant such a
request for an adult suspect facing a murder charge. There is likewise no evidence that
defendant was ill, intoxicated, under the influence of drugs, or deprived of food or drink.
Although defendant claims that he was sleep deprived, defendant never complained or indicated
to the police that he was tired, and the video recording and the detective’s testimony
demonstrates that defendant was consistently alert, attentive, and focused on the questions asked
of him. While defendant suggests that his youth should be considered, nothing elicited during
the hearing established that defendant’s age or circumstances impaired his ability to make a
voluntary statement. He was 21 years old, could read and write, was taking criminal justice
classes in community college, and there is no indication that he had any learning disability or
psychological problems.

                                                -8-
        Viewing the totality of the circumstances, we are not convinced that a mistake was made
in denying defendant’s motion to suppress his statements. Defendant did not testify about the
circumstances of his statements. Thus, the trial court rendered its decision from the video
recordings of defendant’s interviews and the testimony of the officers who conducted the
interviews, which the trial court apparently found to be credible. Because the evidence was
sufficient to support the trial court’s finding, and giving deference to the trial court’s assessment
of the evidence and the officers’ credibility, there is no basis to disturb the trial court’s findings.

                                                  III

       Defendant next argues that his conviction for first-degree murder must be vacated
because the prosecution failed to present sufficient evidence of either alternative theory of
premeditation and felony murder. We disagree.

       When ascertaining whether sufficient evidence was presented at trial to support a
conviction, we must view the evidence in a light most favorable to the prosecution and determine
whether a rational trier of fact could find that the essential elements of the crime were proven
beyond a reasonable doubt. People v Wolfe, 440 Mich 508, 515; 489 NW2d 748 (1992),
amended 441 Mich 1201 (1992). “[A] reviewing court is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” People v Nowack, 462
Mich 392, 400; 614 NW2d 78 (2000).

                                                  A

        First-degree premeditated murder requires proof that the defendant “intentionally killed
the victim and that the act of killing was premeditated and deliberate.” People v Ortiz, 249 Mich
App 297, 301; 642 NW2d 417 (2002). Defendant contends that there was insufficient evidence
to establish the requisite elements of premeditation and deliberation. “Premeditation and
deliberation require sufficient time to allow the defendant to take a second look. The elements of
premeditation and deliberation may be inferred from the circumstances surrounding the killing.”
People v Anderson, 209 Mich App 527, 537; 531 NW2d 780 (1995) (citation omitted). The
following nonexclusive list of factors may be considered to establish premeditation: “(1) the
previous relationship between the defendant and the victim; (2) the defendant’s actions before
and after the crime; and (3) the circumstances of the killing itself, including the weapon used and
the location of the wounds inflicted.” People v Plummer, 229 Mich App 293, 300; 581 NW2d
753 (1998). “[M]inimal circumstantial evidence will suffice to establish the defendant’s state of
mind[.]” People v Kanaan, 278 Mich App 594, 622; 751 NW2d 57 (2008).

        The prosecution presented evidence of defendant’s statement to the police in which he
claimed that he shot Graham in self-defense. Defendant stated that Graham choked him for
nearly 10 seconds, that he and Graham separated and sat on the couch, that Graham attempted to
mess with him again, they separated, and Graham sat on the couch and defendant sat on the love
seat—a different sofa from Graham. Defendant stated that he then got up, grabbed a gun from
underneath the arm rest of the couch, took a few steps back, aimed the gun at Graham’s head,
and fired. Even accepting this version of events, the evidence, viewed in a light most favorable
to the prosecution, was sufficient for a jury to find premeditation and deliberation beyond
reasonable doubt because defendant acted after the physical altercation had ended and Graham

                                                 -9-
was sitting on a separate couch. The jury reasonably could have found that defendant was in no
imminent danger, and the time required between defendant’s conduct of retrieving the weapon,
stepping back, and aiming the gun at Graham’s head afforded him sufficient time “to take a
second look.” Anderson, 209 Mich App at 537. Further, evidence that, after the crime,
defendant attempted to conceal Graham’s death, hid his body, gave the police multiple different
versions of what occurred, modified the accounts as he was confronted with new evidence, and
ultimately admitted his involvement only after being presented with incriminating evidence,
further supports a finding of premeditation and deliberation. See Plummer, 229 Mich App at
300.

        Additionally, use of a deadly weapon establishes premeditation “where circumstances
show a motive or plan that would enable the trier of fact to infer that the killing was not a spur-
of-the-moment decision.” Plummer, 229 Mich App at 304 n 1. The prosecution presented
evidence that defendant did not own a car and was unemployed, whereas Graham owned a white
Chevrolet Impala. Defendant’s girlfriend and the mother of his child testified that, sometime
before Graham’s death, defendant told her that he was getting a white Impala, supposedly from
the person for whom he was house-sitting. There was evidence that, after defendant shot
Graham, he attempted to disguise Graham’s Impala by covering or replacing an identifiable
sticker in the back window and placed his family’s personal items inside the car. While
continuing to conceal Graham’s death, defendant drove Graham’s Impala around, told his
girlfriend that the Impala was his, gave her a spare key, and discussed changing the color of the
car. From this evidence, a jury could reasonably conclude that defendant’s decision to kill
Graham was not a spur-of-the-moment act, but rather was motivated by his intent to steal
Graham’s Impala.

        In sum, the reasonable inferences arising from the evidence, considered together, were
sufficient to support a finding of premeditation and deliberation for first-degree murder beyond a
reasonable doubt. Although defendant argues that different inferences should be drawn from the
evidence, “[i]t is the jury’s duty to determine the weight to be accorded any inferences[,]” and
“[w]e do not interfere with the jury’s assessment of the weight and credibility of witnesses or the
evidence[.]” People v Dunigan, 299 Mich App 579, 582; 831 NW2d 243 (2013). Rather, this
Court must “draw all reasonable inferences and make credibility choices in support of the jury
verdict[,]” and “[t]he scope of review is the same whether the evidence is direct or
circumstantial.” Nowack, 462 Mich at 400. The evidence was sufficient to sustain defendant’s
conviction of first-degree premeditated murder.

                                                B

       Regarding defendant’s felony-murder conviction, defendant argues that his conviction
cannot stand because the prosecution failed to present sufficient evidence that Graham was killed
while committing, or attempting to commit, a larceny.

       The elements of felony murder are (1) the killing of a human being, (2) with the
       intent to kill, to do great bodily harm, or to create a very high risk of death or
       great bodily harm with knowledge that death or great bodily harm was the
       probable result, (3) while committing, attempting to commit, or assisting in the
       commission of any of the felonies specifically enumerated in MCL 750.316(1)(b).

                                               -10-
       [People v Gayheart, 285 Mich App 202, 210; 776 NW2d 330 (2009) (citation
       omitted).]

The felony-murder charge in this case was based on the alleged predicate felony of larceny,
which is specifically enumerated in MCL 750.316(1)(b). The elements of larceny are:

       (1) an actual or constructive taking of goods or property, (2) a carrying away or
       asportation, (3) the carrying away must be with a felonious intent, (4) the subject
       matter must be the goods or personal property of another, (5) the taking must be
       without the consent and against the will of the owner. [People v Cain, 238 Mich
       App 95, 120; 605 NW2d 28 (1999) (citation omitted).]

“[T]he specific intent necessary to commit larceny is the intent to steal another person’s
property.” Id. The felony-murder doctrine does not apply if the intent to steal the victim’s
property was not formed until after the homicide. People v Brannon, 194 Mich App 121, 125;
486 NW2d 83 (1992). However, “a murder committed during the unbroken chain of events
surrounding the predicate felony is committed ‘in the perpetration of’ that felony[.]’ ” People v
Gillis, 474 Mich 105, 121; 712 NW2d 419 (2006). The murder and the felony need not be
contemporaneous; rather, the defendant need only have intended to commit the underlying
felony when the homicide occurred. Brannon, 194 Mich App at 125.

        Evidence that defendant told his girlfriend that he was getting a white Impala before he
killed Graham, and that, after he killed Graham, he identified the Impala as his own, attempted to
disguise it, drove it regularly, moved his family’s personal items into the car, gave his girlfriend
a spare car key, and discussed his plan to change the Impala’s color, viewed in a light most
favorable to the prosecution, was sufficient for a rational trier of fact to find beyond a reasonable
doubt that defendant formulated the intent to steal Graham’s car before he killed Graham.
Consequently, there was sufficient evidence to sustain defendant’s conviction for felony murder.

                                                 IV

       Finally, defendant argues that he was denied due process because the trial court
erroneously instructed the jury regarding the general duty to retreat in its self-defense instruction,
even though defendant had no duty to retreat because he was in his home. He contends that,
although the erroneous instruction was followed by the instructions regarding the circumstances
in which there is no duty to retreat, the erroneous instruction only served to confuse the jury. We
disagree.

        Before deliberations, the parties discussed the jury instructions and, after a brief recess,
court reconvened and defense counsel indicated that he had no objections to the jury instructions
and the instructions were correct. After the trial court instructed the jury regarding self-defense,
defense counsel expressed his satisfaction with the instructions. By expressly and repeatedly
approving the jury instructions, defendant waived any objection. People v Kowalski, 489 Mich
488, 504; 803 NW2d 200 (2011). Defendant’s waiver extinguished any error, leaving no error to
review. People v Carter, 462 Mich 206, 216; 612 NW2d 144 (2000).

        Defendant alternatively argues that defense counsel was ineffective for failing to object to
the instructions as given. Again, we disagree.
                                                -11-
        Because defendant failed to raise an ineffective assistance of counsel claim in the trial
court, our review of that claim is limited to mistakes apparent from the record. People v Heft,
299 Mich App 69, 80; 829 NW2d 266 (2012). Effective assistance of counsel is presumed and
defendant bears a heavy burden of proving otherwise. People v Effinger, 212 Mich App 67, 69;
536 NW2d 809 (1995).

       To prove that defense counsel was not effective, the defendant must show that (1)
       defense counsel’s performance was so deficient that it fell below an objective
       standard of reasonableness and (2) there is a reasonable probability that defense
       counsel’s deficient performance prejudiced the defendant. The defendant was
       prejudiced if, but for defense counsel’s errors, the result of the proceeding would
       have been different. [Heft, 299 Mich App at 80-81 (citations omitted).]

       “A court must instruct the jury so that it may correctly and intelligently decide the case.”
People v Crawford, 232 Mich App 608, 620; 591 NW2d 669 (1998). Jury instructions are
reviewed in their entirety to determine whether any error requiring reversal occurred. Kowalski,
489 Mich at 501. “Accordingly, an imperfect instruction is not grounds for setting aside a
conviction of the instruction fairly presented the issues to be tried and sufficiently protected the
defendant’s rights.” Id. at 501-502. In People v Richardson, 490 Mich 115, 117-119; 803
NW2d 302 (2011), our Supreme Court considered essentially the same instruction given in this
case under similar facts in which the defendant had no duty to retreat. The Richardson Court
concluded that the defendant failed to establish that the given instruction constituted plain error:

       The instruction correctly told the jurors that, if defendant was in his home, he did
       not have to retreat. It also correctly informed them that defendant was entitled to
       use deadly force in self-defense only if it was necessary to do so.

               It is apparent that the jury concluded that deadly force was not necessary
       and that the facts support that conclusion. An instruction that omitted the general
       duty to retreat and informed the jury only that defendant had no duty to retreat
       might have been clearer. However, defense counsel did not ask the court to give
       such an instruction. And defendant was not prejudiced by this omission because
       the jury was, in fact, informed that a person attacked in his or her home has no
       duty to retreat. [Id. at 119-120.]

         In this case, as in Richardson, defendant cannot show that he was prejudiced by the trial
court’s initial reference to the general duty to retreat because its effect, if any, was nullified by
the trial court’s immediate subsequent and specific instruction that “a person is never required to
retreat if attacked in his own home.” (Emphasis added.) The trial court’s instruction, viewed in
its entirety, fairly presented the defense of self-defense and sufficiently protected defendant’s
rights. Kowalski, 489 Mich at 501-502.3 Consequently, defendant cannot succeed on his



3
 Defendant cites People v Riddle, 467 Mich 116, 141 n 30; 649 NW2d 30 (2002), in which our
Supreme Court stated:


                                                -12-
ineffective assistance of counsel claim. Because the jury was, in fact, informed that a person
attacked in his own home has no duty to retreat, it was not objectively unreasonable for counsel
not to object to the instructions. Further, defendant cannot show any prejudice arising out of
defense counsel’s failure to object. Heft, 299 Mich App at 81. As in Richardson, “the success of
defendant’s self-defense claim did not hinge on whether he was required to retreat or stand his
ground on his porch. Rather, it hinged on whether he honestly and reasonably believed that it
was necessary to use deadly force while standing his ground.” Richardson, 490 Mich at 122.
Accordingly, defendant’s alternative claim of ineffective assistance must fail.

       Affirmed.



                                                            /s/ Michael J. Talbot
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Karen M. Fort Hood




                There might be circumstances in which an instruction permitting the jury
       to consider a defendant’s failure to retreat would be improper; for instance, if the
       defendant was inside his dwelling when he was attacked or if the undisputed
       evidence established that he was suddenly and violently attacked. In such a case
       there would be no basis for an instruction allowing the defendant’s failure to
       retreat to be considered in determining whether he acted in lawful self-defense. In
       the instant case, the parties disputed whether defendant had any reason
       whatsoever to believe that he was in danger. Thus, it was properly within the
       province of the jury to determine whether defendant honestly and reasonably
       believed that it was necessary to exercise deadly force. [Citation omitted.]

However, as the Richardson Court noted, the defendant in Riddle was not in his home when
attacked, so this passage was obiter dictum. Richardson, 490 Mich at 122 n 12.


                                              -13-